            Case MDL No. 3004 Document 165 Filed 06/21/21 Page 1 of 2




                              BEFORE THE UNITED STATES
                                 JUDICIAL PANEL ON
                              MULTIDISTRICT LITIGATION

IN RE: PARAQUAT                              )              MDL NO. 3004
PRODUCTS LIABILITY                           )
LITIGATION                                   )


                                    PROOF OF SERVICE

       I hereby certify that on June 21, 2021, a copy of the foregoing NOTICE OF POTENTIAL

TAG ALONG ACTION, was filed electronically via this Panel’s CM/ECF filing system, which

will send a notice of electronic filing to all Counsel of Record registered with the CM/ECF system

for the case listed on the attached Schedule of Actions and to the following via Mail:


                                        SERVICE LIST


Joseph C. Orlet
Bryan Hopkins
HUSCH BLACKWELL LLP
190 Carondelet Plaza, Suite 600
St. Louis, Missouri 63105

Jannea S. Rogers - ASB-7403-s82J
Blake T. Richardson - ASB-0896-E26E
ADAMS AND REESE LLP
11 N. Water Street, Suite 23200
Post Office Box 1348 (36633)
Mobile, Alabama 36602

Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801
Registered Agent for Syngenta Crop Protection, LLC and Syngenta AG
           Case MDL No. 3004 Document 165 Filed 06/21/21 Page 2 of 2




Date: June 16, 2021

                                          Respectfully Submitted,

                                          /s/ Rhon E. Jones
                                          Rhon E. Jones (JON093)
                                          BEASLEY, ALLEN, CROW,
                                          METHVIN, PORTIS & MILES, P.C.
                                          218 Commerce Street
                                          Montgomery, AL 36104
                                          Telephone: (334) 269-2343
                                          Fax: (334) 954-7555
                                          rhon.jones@beasleyallen.com
                                          Counsel for Plaintiff Gregory Odom
